

114 S2651 IS: PRIME Act
U.S. Senate
2016-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2651IN THE SENATE OF THE UNITED STATESMarch 8, 2016Mr. King (for himself and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Federal Meat Inspection Act to exempt from inspection the slaughter of animals and the
			 preparation of carcasses conducted at a custom slaughter facility, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Processing Revival and Intrastate Meat Exemption Act or the PRIME Act. 2.Exemption for slaughter and preparation occurring at custom slaughter facilitiesSection 23 of the Federal Meat Inspection Act (21 U.S.C. 623) is amended—
 (1)by redesignating paragraphs (b), (c), and (d) as paragraphs (c), (d), and (e), respectively; (2)by inserting after paragraph (a) the following new paragraph:
				
 (b)(1)The provisions of this title requiring inspection of the slaughter of animals and the preparation of the carcasses, parts thereof, meat and meat food products at establishments conducting such operations for commerce shall not apply to the slaughtering by any person of animals at a custom slaughter facility, and the preparation at such custom slaughter facility and transportation in commerce of the carcasses, parts thereof, meat and meat food products of such animals if—
 (A)the slaughtering and preparation carried out at such custom slaughter facility is carried out in accordance with the law of the State in which the custom slaughter facility is located; and
 (B)the animals are so slaughtered and the carcasses, parts thereof, meat and meat food products of such animals are so prepared exclusively for distribution to—
 (i)household consumers within the State; and (ii)restaurants, hotels, boarding houses, grocery stores, or other establishments located in such State that—
 (I)are involved in the preparation of meals served directly to consumers; or (II)offer meat and meat food products for sale directly to consumers in the State.
 (2)For purposes of subparagraph (1), the term State means each State of the United States, the District of Columbia, and each territory or possession of the United States.; and
 (3)in paragraph (c) (as redesignated by paragraph (1)), in the second sentence, by striking paragraph (b) and inserting paragraph (c). 3.No preemption of State lawThe amendments made by section 2 shall not be construed as preempting any State law that concerns the slaughter of animals or the preparation of carcasses, parts thereof, meat and meat food products at a custom slaughter facility, or the sale of meat or meat food products.